Citation Nr: 0843335	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  00-03 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether forfeiture is a statutory bar that precludes the 
veteran's eligible dependents from receiving VA death 
benefits.   

2. Whether new and material evidence has been received to 
reopen a claim of service connection for cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant seeks VA death benefits as the deemed valid 
surviving spouse of a deceased Filipino (the deceased) who 
died in April 1957, who had beleaguered service from December 
8, 1941 to April 9, 1942, was a prisoner of war (POW) of the 
Japanese Government from April 10, 1942 to June 5, 1942, was 
in no casualty status from June 6, 1942 to April 12, 1945, 
and was in the Regular Philippine Army (PA) service from 
April 13, 1945 to April 20, 1945.  These matters are before 
the Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated April 22, 2003, which vacated a September 2002 Board 
decision and remanded the case for additional development.  
The matter initially arose from an October 1999 rating 
decision by the Manila RO.  In July 2003, the case was 
remanded to ensure full technical compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In October 
2005, the Board remanded the case for further development of 
the evidence.

While the appellant had a private attorney as her 
representative before the Court, and indicated in August 2003 
that she wished the same representative in proceedings before 
the Board, the appellant has not submitted the proper forms 
designating such representation (despite the fact that VA 
informed her such were necessary).  Furthermore, the private 
attorney stated in a May 2003 letter that she is not the 
appellant's representative before the Board.  

The Board notes that the case was originally before the Board 
on the issue of whether new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for cause of the veteran's death.  However, as a 
determination of whether the veteran forfeited all rights 
(including those of eligible dependents) to VA benefits is a 
threshold matter that must be addressed, the Board has 
recharacterized the claims to include such issue.

The threshold matter of whether the appellant is a proper 
claimant for VA death benefits and the issue of whether new 
and material evidence has been received to reopen a claim of 
service connection for cause of the veteran's death are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on her part is required.


FINDINGS OF FACT

1. Evidence of record shows that during a 1945 Army 
investigation, the deceased admitted that he assisted in 
organizing the Japanese Resistance Unit and participating in 
the zonification of Cuenca in February 1945; the deceased's 
brother and an organizer of the Resistance Unit confirmed his 
involvement.

2. A March 1957 letter states that the veteran was arrested 
in May 1945 and charged before the People's Court for the 
crime of treason.

3. In the deceased's July 1956 claim for VA benefits, he 
stated that he had not been a member of any pro-Japanese 
organization and that he had not been arrested or had charges 
filed against him for helping the Japanese.

4. A VA Compensation and Pension Service (C & PS) Forfeiture 
Decision found that the evidence established beyond a 
reasonable doubt that the veteran had submitted fraudulent 
statements in conjunction with a claim for VA benefits.  

5. The forfeiture action declared against the veteran does 
not act as a statutory bar to preclude eligible dependents 
from receiving VA death benefits.



CONCLUSION OF LAW

The deceased submitted fraudulent statements in the pursuit 
of VA benefits, and forfeiture of his rights, claims and 
benefits under the laws administered by VA (except insurance 
benefits) was proper; however, such forfeiture is not a 
statutory bar precluding his eligible dependents from 
receiving VA death benefits.  38 U.S.C.A. §§ 6103, 6104(a) 
(West 2002); 38 C.F.R. §§ 3.901, 3.902, 3.904, 3.905 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the 
matter of forfeiture, the VCAA does not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.  

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
§ 3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and (6) Notification that fees for the 
representation are limited in accordance with 38 U.S.C.A. 
§ 5904(c) and that no expenses incurred by a claimant, 
counsel or witness will be paid by VA.

VA has complied with all of these provisions to the extent 
possible.  The veteran was notified of the charges against 
him in March 1957, prior to his death, and was given an 
opportunity to respond.  He died prior to the date of a May 
1957 letter that specifically informed of the evidence VA had 
that proved he had submitted fraudulent statements in support 
of a claim for VA benefits.  An April 2007 letter notified 
the appellant that the deceased's case was being forwarded to 
the Director of C & PS for consideration of forfeiture.  The 
appellant was notified of the final administrative decision 
finding that the deceased had forfeited his right to 
benefits, the January 2004 forfeiture decision by the C & PS, 
and a March 2008 supplemental statement of the case (SSOC) 
again provided detailed statements of the evidence supporting 
the charges against the deceased, cited to and discussed the 
applicable laws, and explained the effect of the finding of 
forfeiture.  The appellant has submitted statements in 
support of the deceased, and all known and available evidence 
relevant to this forfeiture action has been collected for 
review.  The evidence on file does not show, and the 
appellant does not contend, that there is any additional 
evidence relevant to this appeal that remains outstanding.  
No additional assistance or notification is necessary.  

The Board notes that the record does not contain the 
supporting documentation from the 1945 Army investigation 
cited in the March and July 1957 VA letters as it appears the 
evidence was classified at the time.  However, these letters 
were prepared contemporaneously to the original request for 
forfeiture and provide a comprehensive description of what 
the Army investigation showed.  Additionally, the Manila RO 
has informed the Board that it was unable to obtain these 
records.  Hence, the Board finds that the record is 
sufficient to determine whether the veteran submitted 
fraudulent statements in support of a claim for VA benefits 
and that further development on this aspect of the claim is 
unnecessary.  [Notably, the Board's decision regarding 
whether forfeiture is a statutory bar to her entitlement to 
VA death benefits is favorable to the appellant.]

B.	Factual Background

In July 1956, the deceased submitted a claim for VA benefits 
based on his service.  In connection with his claim he stated 
that he had been released as a war prisoner at Capas then 
confined at Cuenca, Batangas until December 1942; that he was 
released on parole and subsequently remained unemployed for 
the rest of the occupation period.  He responded "No" to 
the questions of whether he had been a member of any pro-
Japanese organization and whether he had been arrested or had 
any charges filed against him in the People's Court, Loyalty 
Status Board of the Philippine Army or of the U.S. Army or 
any other agency for helping or aiding the Japanese Armed 
Forces or the Japanese Puppet Government.

In March 1957, VA notified the veteran that official records 
had revealed that he was arrested in May 1945 and 
subsequently charged before the People's Court for the crime 
of treason as a result of his activities, including 
organizing and leading the Resistance Unit, a pro-Japanese 
organization.  It noted that in conjunction with his 1956 
application for benefits, he filed incorrect statements 
involving charges that had been filed against him for treason 
due to his occupation activities and the fact that he was 
gainfully employed under the Japanese during the occupation.  

In an April 1957 statement, the deceased indicated that he 
had been cleared of charges and that his activity with the 
Japanese was not of his own volition.  He stated that all 
males were required by the Japanese to perform hard labor and 
that they could not refuse.  He stated that he had never been 
a member of the Resistance Unit.  

In a May 1957 letter, VA identified specific findings made 
during an investigation by the U.S. Army CIC in 1945 which 
confirmed his involvement with the occupying Japanese forces.  
During this investigation, the veteran declared that he had 
been employed by a Captain H. as a food purchaser in October 
1944 and that he assisted E. C. in the organization of the 
Resistance Unit, the purpose of which was to aid the Japanese 
and resist the Americans.  He admitted that he had 
participated in the zonification of Cuenca in February 1945, 
during which several men were arrested and taken to the 
Japanese garrison where they were eventually executed.  
Additionally, the veteran's brother and E. C. confirmed that 
the veteran was one of the organizers of the Resistance Unit 
and that he wore an arm band to denote his rank as Lieutenant 
and openly carried a pistol.  He also acted as a confidential 
agent of a Japanese Colonel.  

A July 1957 memorandum shows that this matter was recommended 
for submission to the Committee on Waivers and Forfeitures 
for consideration of possible forfeiture of rights to 
benefits in view of the deceased's false statements and 
evidence regarding his activities during the enemy 
occupation.  

An October 1958 document indicates that the claims file was 
returned by the Committee on Waivers and Forfeitures without 
any decision rendered since information of record showed that 
the veteran died on April [redacted], 1957.  

Pursuant to a March 2007 Administrative Decision, the 
veteran's claims file was forwarded to the C & PS for a 
decision regarding whether he had forfeited his rights to 
benefits based on fraud and for aiding the enemy.  A 
Forfeiture Decision found that the veteran had forfeited all 
rights to benefits under all laws administered by VA, other 
than laws relating to insurance benefits. 

The appellant has alleged that the investigation completed in 
1945 must not have been a fair investigation, because "at 
that time survival of the fittest [was] the right thing to do 
in order to live and survive."  She stated that if her 
spouse participated with the Japanese resistance forces it 
was not by his choice; he did it in order to avoid execution 
by the Japanese soldiers.  She submitted September 1945 and 
June 1946 records showing that he received training with the 
PA's Military Police Command.  Another document shows that he 
was discharged from the PA in January 1947.  She alleges this 
shows that he was cleared of charges for treason.  

C.	Legal Criteria & Analysis

With certain exceptions not pertinent to this appeal, any 
person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud is defined 
as an act committed in perpetration of one of the above-
listed actions.  38 C.F.R. § 3.901.  After September 1, 1959, 
forfeiture for fraud may be declared only in certain 
situations, including when the fraudulent act was committed 
in the Philippine Islands.  38 C.F.R. § 3.901(d).

Any person determined by VA to be guilty of a treasonable act 
forfeits all gratuitous VA benefits which he may be receiving 
or would have been entitled to receive in the future.  
38 C.F.R. § 3.902.

Whenever a veteran has forfeited his or her right by reason 
of fraud, his or her surviving dependents upon proper 
application may be paid pension, compensation, or dependency 
and indemnity compensation, if otherwise eligible.  No 
benefits are payable to any person who participated in the 
fraud causing the forfeiture.  Where forfeiture by reason of 
a treasonable act was declared from September 2, 1959, no 
award of gratuitous benefits may be made to any person based 
on any period of service commencing before the date of 
commission of the offense which resulted in the forfeiture.  
38 C.F.R. § 3.904.

A forfeiture action is an adversarial process initiated by 
VA.  The Court has held, in essence, that this process 
requires the application of a "beyond a reasonable doubt 
standard" to declare a forfeiture.  See Trilles v. West, 13 
Vet. App. 314, 320-22, 326-27 (2000).  Consequently, the 
Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the veteran knowingly 
made, caused to be made, or presented false or fraudulent 
statements concerning a claim for benefits.  The 
determination of whether the veteran knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

In the case at hand, the evidence establishes beyond a 
reasonable doubt that the veteran forfeited his rights and 
benefits based on fraudulent statements regarding his actions 
with the Japanese Resistance Unit.  The evidence shows that 
he stated in support of his July 1956 claim that he had not 
been a member of any pro-Japanese organization and had not 
been arrested or had any charges filed against him in the 
People's Court, Loyalty Status Board of the Philippine Army 
or of the U.S. Army or any other agency for helping or aiding 
the Japanese Armed Forces or the Japanese Puppet Government.  
In a clarifying April 1957 statement, he reported that he was 
never a member of the Resistance Unit.  As explained above, a 
1945 Army investigation, including statements from the 
veteran, showed that he had been arrested and charged before 
the People's Court and that he served with the Resistance 
Unit.  

The appellant has not submitted evidence that contradicts 
that the veteran submitted these false statements.  She has 
merely alleged, as he did, that he was forced to work with 
the Japanese, but there has been no evidence submitted to 
support this allegation.  Also, the appellant has submitted 
evidence that he was with the PA after he was charged with 
treason, which she alleges shows that he was cleared of those 
charges.  However, this evidence does not go to answer the 
question of whether the veteran submitted fraudulent 
statements in support of a claim for VA benefits.  [Notably, 
this decision does not find that the veteran forfeited 
benefits based on treason, as the evidence of record does not 
show beyond a reasonable doubt that the veteran was actually 
convicted of the treasonable acts for which he was charged.]  

The evidence of record establishes beyond a reasonable doubt 
that the veteran submitted fraudulent statements in 
conjunction with a claim for VA benefits; hence, the 
forfeiture of his VA benefits is proper.  However, as noted 
above, forfeiture based on fraud does not preclude surviving 
eligible dependents from being paid pension, compensation, or 
dependency and indemnity compensation.  Hence, the finding of 
forfeiture is not a statutory bar to the appellant receiving 
VA death benefits (if it is determined that she is otherwise 
eligible).  To this extent, the appeal is granted.


ORDER

The declaration of forfeiture against the veteran based on 
fraud was proper; however, the finding of forfeiture is not a 
statutory bar to the appellant's receipt of VA death benefits 
if she is shown to be an eligible dependent, and entitlement 
to such benefits is otherwise established.  To that extent 
the appeal is allowed, subject to the further action ordered 
below.   


REMAND

The further threshold matter of whether the appellant is a 
proper claimant must be addressed prior to adjudication of a 
claim on the merits.  The October 2005 remand requested that 
development be completed regarding whether the veteran may be 
recognized as the deceased's surviving spouse.  In November 
2000, the RO had determined that the appellant may be 
recognized as the surviving spouse of the deceased under the 
deemed valid rule, on the basis that, at the time of the 
marriage, she had no knowledge that the deceased had a prior 
undissolved marriage.  While this determination addressed the 
prior undissolved marriage of the deceased, it was silent as 
to problems raised by the appellant's subsequent relationship 
with T. G., with whom she lived in a husband and wife 
relationship, i.e., whether that relationship was terminated.  
The RO did not complete this development.  As the decision 
above found that the veteran's forfeiture for fraud is not a 
statutory bar preventing eligible dependents from receiving 
VA benefits, the development to determine whether the 
appellant is an eligible claimant requested by the October 
2005 remand is necessary.

Additionally, the October 2005 remand noted that changes in 
VA law during the pendency of this appeal expanded the list 
of disabilities presumed to be related to service in veterans 
who were former POWs.  Under 38 C.F.R. § 3.309(c), 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia) and, for POWs detained for not 
less than 30 days, beriberi (including beriberi heart 
disease) shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  Because 
of these changes in law, evidence not critically analyzed in 
prior decisions must be addressed.  While the deceased's 
April 1957 death certificate indicated that the cause of his 
death was undetermined, an August 1958 record (on stationary 
from the Office of the Treasurer, Municipality of Cuenca, 
Province of Batangas, Republic of the Philippines) identified 
the cause of death as "Undetermined (acute cardiac 
failure)".  Remarks at the end of the document were as 
follows:  "Body embalmed, acute cardiac failure, pulmonary 
edema and congestion, marked Fibrocaseous tuberculosis 
involving lungs, apical Hypertrophy and dilatation, heart, 
marked."  While the 1958 document indicated that this data 
came from "records of DEATHS on file at this office", there 
has been no determination (or even discussion) as to whether 
this information was based on medical evidence or upon some 
other source.  Clarification of the source of this 
information, and perhaps follow-up is necessary.

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a), in a claim to reopen a previously 
finally denied claim, require that VA, by way of a specific 
notice letter, notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A February 2004 letter provided the appellant with 
the definition of new and material evidence, which became 
effective August 29, 2001.  However, the appellant filed her 
claim to reopen in February 1999 and she should have received 
notice of the definition of new and material evidence 
effective prior to August 29, 2001.  Hence, the appellant has 
not received notice that substantially complies with Kent, 
and she should be provided with complete Kent notice on 
remand.  

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the appellant 
notice that complies with the 
requirements for claims to reopen 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
including the appropriate (pre-August 
29, 2001) definition of new and material 
evidence (i.e. 38 C.F.R. § 3.156(a)).  
Notice of what is necessary to 
substantiate each element of the 
underlying service connection for cause 
of death claim must be of a specificity 
compliant with the dictates of the Court 
in Hupp v. Nicholson, 21 Vet. App, 342 
(2007).

2.	The RO should address in full the 
matter of whether the appellant is a 
proper claimant for the benefit sought.  
Specifically the RO should address 
whether any marital relationship the 
appellant entered into after the passing 
of the deceased in 1957 precludes her 
from being recognized as his surviving 
spouse.  Any necessary development 
action, including field examination or 
the procurement of records, should be 
undertaken.

3.	The RO should undertake a field 
examination to obtain documentation 
involving records pertinent to the 
appellant's claim.  Specifically, the 
field examiner should determine the 
basis for the data reported on the 
August 1958 record from the Office of 
the Treasurer, which appears to indicate 
that the deceased's cause of death may 
have had a cardiac component.  If the 
basis for this data was medical 
evidence, copies should be obtained, 
with authenticity certified. 

4.	The RO should then readjudicate the 
threshold matter of whether the 
appellant is a proper claimant and the 
claim regarding whether new and material 
evidence was received to warrant 
reopening of her claim.  If these 
determinations are favorable to the 
appellant, the RO should (after 
arranging for any further development 
deemed appropriate) then readjudicate de 
novo the matter of entitlement to 
service connection for the cause of the 
veteran's death.  If the ultimate 
benefit sought by the appellant (VA 
death benefits) remains denied, the RO 
should issue an appropriate SSOC and 
afford the appellant the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


